Case: 17-10334    Date Filed: 10/04/2017   Page: 1 of 5


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-10334
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:13-cr-20926-KMM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOSE MARTINEZ SANTELICES,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (October 4, 2017)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Jose Martinez de Santelices appeals from his sentence of 18 months’

imprisonment, to be served consecutively to his sentence in a separate criminal

case, which the district court imposed after revoking his supervised release. On
              Case: 17-10334     Date Filed: 10/04/2017    Page: 2 of 5


appeal, he argues that the district court failed to explain his sentence adequately, in

violation of 18 U.S.C. § 3553(c)(1). After careful review, we affirm.

      We review “de novo the legality of a sentence, including a sentence imposed

pursuant to revocation of a term of supervised release.” United States v. Aimufa,

122 F.3d 1376, 1378 (11th Cir. 1997). The question of whether a district court

complied with § 3553(c)(1) is reviewed de novo, even absent a defense objection

below. United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006). This is

because review focuses exclusively on the court’s actions at sentencing and not on

the defendant’s. United States v. Williams, 438 F.3d 1272, 1274 (11th Cir. 2006).

      A district court may, upon finding by a preponderance of the evidence that a

defendant has violated a condition of supervised release, revoke a term of

supervised release, after considering the factors set forth in 18 U.S.C. § 3553(a)(1),

(a)(2)(B)-(D), and (a)(4)-(7), and may impose a sentence of imprisonment for the

violation. 18 U.S.C. § 3583(e)(3). Specifically, sentencing courts must consider:

(1) the nature and circumstances of the offense and the history and characteristics

of the defendant; (2) the need for deterrence; (3) the need to protect the public; (4)

the need to provide the defendant with educational or vocational training, medical

care, or other correctional treatment; (5) the kinds of sentences available and the

applicable sentencing range; (6) any pertinent policy statements; (7) the need to




                                          2
              Case: 17-10334     Date Filed: 10/04/2017    Page: 3 of 5


avoid unwarranted sentencing disparities; and (8) the need to provide restitution to

any victims. See id.; id. § 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7).

      The district court, at sentencing, must state in open court the reasons for its

imposition of a particular sentence, and if the sentence is within the advisory

guideline range “and that range exceeds 24 months, the reason for imposing a

sentence at a particular point within the range.” Id. § 3553(c)(1) (cross-referencing

id. § 3553(a)(4)). The sentencing court should set forth enough to satisfy the

appellate court that it considered the parties’ arguments and has a reasoned basis

for exercising its legal decision-making authority. Rita v. United States, 551 U.S.
338, 356 (2007). If a court fails to comply with § 3553(c)(1), “the sentence is

imposed in violation of law.” United States v. Veteto, 920 F.2d 823, 826 (11th Cir.

1991). But when a case is “conceptually simple” and the record reveals that the

sentencing court considered the evidence and arguments, § 3553 does not require

an extensive explanation. Rita, 551 U.S. at 356-59. “[W]hen a judge decides

simply to apply the Guidelines to a particular case, doing so will not necessarily

require lengthy explanation. Circumstances may well make clear that the judge

rests his decision upon the Commission’s own reasoning that the Guidelines

sentence is a proper sentence.” Id. at 356-57. The appropriateness of how much to

write and what to say depends on the circumstances of the case, and “[t]he law

leaves much, in this respect, to the judge’s own professional judgment.” Id. at 356.


                                           3
              Case: 17-10334     Date Filed: 10/04/2017   Page: 4 of 5


      Here, Martinez de Santelices’s within-guideline sentence was procedurally

reasonable. While Martinez de Santelices argues that the district court failed to

explain its chosen sentence adequately, this appeal involves a supervised release

revocation hearing in which he admitted all charged violations of the conditions of

his supervised release. As a result, his case is “conceptually simple” and the

circumstances did not require the district court to provide a lengthy explanation of

its reasons for imposing a within-guideline sentence. See Rita, 551 U.S. at 356-57.

And because the guideline range was 12-18 months’ imprisonment, the district

court was not required to explain why it chose a particular sentence within that

range. See 18 U.S.C. § 3553(c)(1). Regardless, in its brief explanation, the district

court indicated that it had considered the § 3553(a) factors in recounting Martinez

de Santelices’s conduct, had considered the arguments of both parties, and had

found a guideline-range sentence to be appropriate. Moreover, the district court

expressly said that it considered that Martinez de Santelices was awaiting

sentencing in his underlying criminal case and found, based on that and the other

factors previously discussed, that an 18-month consecutive sentence for his

supervised release violation was appropriate. This explanation was sufficient to

show that the district court had a “reasoned basis” for its sentencing decision.

Accordingly, Martinez de Santelices cannot show that the sentence is procedurally

unreasonable, and we affirm. See Rita, 551 U.S. at 356.


                                         4
     Case: 17-10334   Date Filed: 10/04/2017   Page: 5 of 5


AFFIRMED.




                              5